UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                     ___________________________

                             No. 98-31065
                           Summary Calendar
                     ___________________________


                      IN RE MARSHALL E. SEHORN,

                                                               Debtor,

                          JOSEPH MODELISTE,

                                                         Appellant,

                               VERSUS


  MARSHALL E. SEHORN; WHITE DOG RECORDS; RED DOG EXPRESS, INC.,

                                                         Appellees.

         ___________________________________________________

             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (98-CV-1840-S)
          ___________________________________________________

                           April 30, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     The bankruptcy court entered a final order disallowing the

claim of Appellant Joseph Modeliste.     This order was entered on

March 24, 1998.   Modeliste did not file his notice of appeal until

April 17, 1998, twenty-four days after entry of the challenged

order and fourteen days after the deadline for filing such an

appeal.

     On April 14, 1998, three days prior to filing his notice of


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appeal and eleven days after the filing deadline, Modeliste filed

a motion for extension of time to file the notice of appeal.

Modeliste asserted that he needed additional time because his

attorney was attending a convention.         He also asserted that he had

been unable to file a motion for extension of time earlier because

his attorney was involved in other litigation.             The bankruptcy

court denied the motion for extension of time on April 21, 1998,

stating that Modeliste had “failed to make the required showing of

excusable neglect to extend the time for filing a notice of

appeal.”

     Appellees filed a motion to dismiss the appeal in the district

court   because   it   was   not   filed   timely.   The   district   court

concluded that the bankruptcy court’s denial of the motion for

extension of time based on excusable neglect was not error.            The

district court therefore granted Appellees’ motion and dismissed

Modeliste’s appeal.

     Our review of the record in this case confirms that Appellant

did not file his appeal from the bankruptcy court’s final order

within ten days as required by Federal Rule of Bankruptcy Procedure

8002(a). We also agree with the district court that the bankruptcy

court did not abuse its discretion in denying Appellant’s motion

for extension of time.

     The judgment of the district court is therefore

     AFFIRMED.




                                      2